DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN 107477450 A)
Regarding claim 1, Deng discloses (see description, paragraphs [0003] to [0056], and figures 1 to 5) a light system having an LED light source: the light system comprising: a light-emitting device, a light receiving lens array, a lens array, a light combining device, and a collecting lens (see figure 3) which are sequentially disposed; the light-emitting device comprises a three-color LED light source array; the light receiving lens array and the lens array (a combination of the two arrays is equivalent to a collimating lens array) are in a one-to-one correspondence with the LED light source array; the light receiving lens array and the lens array are used to collimate the light emitted by LEDs; it can be undoubtedly determined that the collimated light is near-parallel beams; a Gaussian light mixing device is disposed between the light combining device and the collecting lens; the Gaussian light mixing device is a diffuser having microstructures used to perform Gaussian scattering on the collimated near-parallel 
Deng discloses that in addition to a Gaussian light mixing device, a light combining device is also disposed between the lens array and the collecting lens; therefore there is not a one to one correspondence between the collimating lens array and the LED light sources.
However, in the field of LEDs, a single LED light source array and a multi-color LED light source array having a light combining device are alternatives as required. Therefore, selecting the light source type of a single LED light source array is common general knowledge for a person skilled in the art. Further, a one-to-one correspondence between the collimating lens array and the LED light sources would be obvious to a person of ordinary skill before the effective filing date of the invention.
Regarding claims 2 and 3, Deng discloses that the Gaussian light mixing device is a diffuser having microstructures. Selecting other types of scattering materials as Gaussian diffusers is common general knowledge in the art.
Regarding claims 4 and 5, Deng disclose: a light-exiting surface of a diffuser has
microstructures; beams are converted into Gaussian beams due to the scattering effect of the
microstructure, and the Gaussian beams are emitted; both a light incident surface and the light-exiting surface of the diffuser can have a plurality of microstructures.
Regarding claims 6-7, setting an emission angle/scattering angle via an energy distribution formula according to requirements of luminance distribution is common general knowledge in the art.
Regarding claim 8, setting a beam diffusion angle range of a collimating lens array according to

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Britt D Hanley/Primary Examiner, Art Unit 2875